          Case 2:20-cr-00240-JAM Document 45 Filed 07/26/21 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
5
     Attorney for Defendant
6    SABIAN QUESADA

7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                       )   Case No. 2:20-cr-0240-JAM
12                                                   )
                           Plaintiff,                )   STIPULATION AND ORDER TO
13                                                   )   CONTINUE STATUS CONFERENCE
     v.                                              )
14                                                   )
     SABIAN QUESADA,                                 )   Date: November 9, 2021
15                                                   )   Time: 9:30 a.m.
                           Defendant.                )   Judge: Hon. John A. Mendez
16                                                   )
                                                     )
17
18           IT IS HEREBY STIPULATED, by and between the parties, through their respective

19   counsel, Assistant United States Attorney James Conolly, counsel for plaintiff, and Assistant

20   Federal Defender Megan T. Hopkins, counsel for defendant Sabian Quesada, that the status

21   conference scheduled for July 27, 2021 at 9:30 a.m. be continued to November 9, 2021 at 9:30

22   a.m.

23           Defense counsel needs additional time to complete investigation and provide the

24   government with reciprocal discovery for consideration in plea negotiations. The parties agree

25   that additional time is needed for defense investigation and preparation.

26           The requested continuance will provide the defense with additional time necessary to

27   continue its investigation and to confer with the government regarding any additional discovery

28   requests deemed appropriate in light of the investigation, and will afford the parties time needed
     to advance plea negotiations.
       Case 2:20-cr-00240-JAM Document 45 Filed 07/26/21 Page 2 of 2



1            The parties agree that the ends of justice served by resetting the status conference date
2    outweigh the best interest of the public and the defendant in a speedy trial. Therefore the parties
3    agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv) (Local Code T4).
4
5    Dated: July 23, 2021                                   Respectfully submitted,
6                                                           HEATHER E. WILLIAMS
                                                            Federal Public Defender
7
                                                            /s/ Megan T. Hopkins
8                                                           MEGAN T. HOPKINS
                                                            Assistant Federal Defender
9                                                           Attorney for Defendant
                                                            Sabian Quesada
10
11                                                          PHILLIP A. TALBERT
                                                            Acting United States Attorney
12
13   DATED: July 23, 2021                                    /s/ James Conolly
                                                            JAMES CONOLLY
14                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
15
16
17
                                                 ORDER
18
19
             IT IS HEREBY ORDERED that the status conference scheduled for July 27, 2021, at
20
     9:30 a.m. is continued to November 9, 2021, at 9:30 a.m. The time period between July 23,
21
     2021 and November 9, 2021 is excluded under the Speedy Trial Act pursuant to 18 U.S.C. §
22
     3161(h)(7)(A) and (B)(i) and (iv), as the ends of justice served by granting the continuance
23
     outweigh the best interest of the public and the defendant in a speedy trial.
24
25   DATED: July 23, 2021                             /s/ John A. Mendez
26                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
27
28
     !Unexpected
      United States v.End  of FormulaUnited
                       Quesada                        -2-
      Stipulation to Continue S/C
